Gary, J. The questions in this case arise upon a plea to the jurisdiction of the Circuit Court of Cook County, filed by the defendants and appellees, Edward G. Asay, Emma O. Asay and Margaret J. Asay, to a supplemental bill filed in" that court against them by the complainant and appellant, Michael 0. McDonald, the object of which is to affect lands in Ogle county in this State, where the defendants all reside. The form of the plea is not questioned. This bill shows a former decree in the original cause by which Marshal] J. Allen and others as creditors of the firm of Gage & Eice, recovered against Edward G. Asay as assignee of that firm, for the benefit of creditors, §2,820 and costs, from which decree Asay appealed, with McDonald as surety on the appeal bond; affirmance of that decree; suit upon the appeal bond; judgment thereon against McDonald and payment by him of the judgment. McDonald then sued out an execution upon the original decree, directed to the sheriff of Ogle county, and caused it to be levied upon the land there, the title to which is in the said Emma and Margaret. Their title is attacked upon the ground of fraud as to persons having claims upon Edward G. Asay. If this were simply a bill in aid of an execution issued out of the Circuit Court of Cook County, and levied upon land in Ogle county, and the parties defendant al 1 residing there, the Circuit Court of Cook County would have no jurisdiction. Sec. 3, “ Chancery,” R. S. In Johnson v. Gibson, 116 Ill. 294, the principal defendants seem to have been residents of the county where the suit in aid of an execution was brought. But the theory of this supplemental hill is, first, that the land in Ogle county was bought by Edward G. Asay with the trust funds in his hands as assignee of Gage & Eice, and the title taken in the name of the female defendants in fraud of the creditors of Gage & Eice, who therefore, as the beneficiaries of the trust created by the assignment, had the right, in equity, to follow those funds so far as they could be traced, into any property in which they had been invested, unless in the hands of a l>ona fide purchaser without notice, and subject that property to the satisfaction of their claims; second, that this right might, by Allen etal., original complainants, have been enforced by supplemental bill, filed either before or after a decree in the original suit; third, that such supplemental bill would have been a continuation of, and the jurisdiction over it sustained, by the jurisdiction over the original suit; and lastly, that McDonald, by paying as surety on the appeal bond for Edward G. Asay, the decree of Allen et al. against him, is subrogated, or has the right in equity to be subrogated, to every right and remedy which Allen et al. could enforce against anybody for the satisfaction of that decree. All these points may be conceded to the appellant, and the question remains whether the right of Allen et al. to seek their remedy against the land in Ogle county by a supplemental bill in the original suit is anything of value to the appellant, if he were subrogated to it. The new parties brought in are not bound by anything decided before they were brought in. As to them the whole case, from the indebtedness of Gage & Bice to Allen et al. down, must be proved anew. Our ingenuity has failed to find any benefit to the appellant by such subrogation that the law can recognize. It may be more convenient to the appellant to prosecute in Cook county than in Ogle county. It may be easier for him, or less expensive to have the services of the counsel of his choice. These are considerations that the law can not notice. Bo authority has been cited, nor have we been able to find any, that holds that subrogation extends to the form or forum of the remedy, where the extent of the remedy is not affected by the form or forum. Whether appellant shall seek his remedy by original or supplemental bill, is but form. The forum is fixed by statute^ having regard to the convenience of parties, and notice to the world of matters affecting the title of real property. The right of Allen et al. stood upon a rule of equity pleading, which has no application to the appellant. His becoming surety for Edward G. Asay, and compulsory payment by him, is all foreign to the original controversy. It is more disconnected from it than the new matter sought to be brought in by supplemental bill in Omaha Ry. v. Cable Co., 33 Fed. R. 689, where a question of Federal jurisdiction was involved, and the jurisdiction denied. The decree of the Circuit Court, sustaining the plea and dismissing the bill, is affirmed. DeGree affirmed.